
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 461
		IN THE HOUSE OF REPRESENTATIVES
		
			November 10, 2011
			Mr. King of Iowa (for
			 himself, Mr. Gallegly,
			 Mr. Barletta,
			 Mr. Gohmert, and
			 Mr. Jones) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		To support the goals and ideals of the
		  National Day of Remembrance of Victims of Illegal Aliens.
	
	
		Whereas it is an affront to the safety and security of
			 citizens of the United States to continue to ignore the growing threat of
			 violent crime to such citizens posed by criminal aliens;
		Whereas, according to the Government Accountability
			 Office, there have been 25,064 homicide arrests of criminal aliens since
			 1955;
		Whereas, according to the Government Accountability
			 Office, there were 52,929 criminal aliens incarcerated in Federal prisons and
			 another 295,959 criminal aliens incarcerated in State and local facilities in
			 fiscal year 2009;
		Whereas, in an analysis by the Government Accountability
			 Office of criminal aliens, 50 percent of those criminal aliens were arrested at
			 least once for either assault, homicide, robbery, a sex offense, or
			 kidnapping;
		Whereas there are no detailed statistics available to
			 measure the number of rapes, robberies, terrorist threats, and other crimes
			 committed against people in the United States by illegal aliens;
		Whereas these crimes against Americans are preventable if
			 the Federal Government were to secure our borders, remove illegal aliens,
			 require use of the E-Verify Program, and deny Social Security and other welfare
			 benefits to illegal aliens;
		Whereas it is time for America to mourn the thousands of
			 unnecessary and preventable deaths that occur at the hands of illegal aliens;
			 and
		Whereas the victims of illegal alien crime deserve
			 recognition and remembrance: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of a National Day of Remembrance of Victims of Illegal Aliens;
			 and
			(2)calls for a moment of silence for the
			 victims of violent crimes committed by illegal aliens in remembrance thereof
			 across the United States of America.
			
